Grice, Justice.
The foregoing statement indicates the kind of suit shown by the record, and the character of the evidence before the jury. A property owner sought the aid of a court of equity to enjoin the continuance of a nuisance, and asked that it be abated. Under the evidence, the jury were authorized to find that the condition referred to was a nuisance with special injury to the plaintiff. No new principle of law is involved, nor any novel application of any rule. It would serve no useful purpose to set out in detail the several grounds of special demurrer. They have all been examined and are without merit. The trial judge did not err in overruling the demurrers. The grounds of the amended motion complain of various extracts from the charge of the court. None of them are of such a nature as to require the grant of a new trial. The instructions given to the jury were full and fair. The evidence was sufficient to support the verdict. The judge did not abuse his discretion in refusing to grant a new trial.

Judgment affirmed.


All the Justices concur.